EXHIBIT 10.20

AMENDMENT

Reference is made to the Common Stock Purchase Warrants of Diametrics Medical,
Inc. (the “Company”) referenced on Schedule A hereto (the “Schedule A Warrants”)
and on Schedule B hereto (the “Schedule B Warrants”, and together with the
Schedule A Warrants, the “Warrants”) that have been assigned to Longview Equity
Fund, LP, Longview Fund, LP, Longview International Equity Fund, LP and Camden
International (collectively, the “Warrant Holders”) by the original holders
thereof.

This Amendment is being signed in connection with and as a condition precedent
to the issuance of up to $3,000,000 in aggregate principal amount of convertible
notes to be issued pursuant to that certain Subscription Agreement dated
December 14, 2004 among the Company and the purchasers parties thereto.

The Company and the Warrant Holders hereby agree as follows:

1. Paragraph 1.1 of the Schedule A Warrants is hereby amended in its entirety to
read as follows:

“This Warrant is exercisable in whole or in part (but not as to any fractional
share of Common Stock), at any time and from time to time, but prior to 6:00
p.m. on the Expiration Date set forth above.”

2. Paragraph 1.2 of the Schedule A Warrants is hereby amended to provide that
the exercise price shall be $0.01 per share.

3. The second sentence of Paragraph 1.4 of the Schedule A Warrants is hereby
amended to read as follows:

“Payment of the Warrant Price may be in cash, certified or official bank check
payable to the order of the Company, wire transfer of funds to the Company’s
account, or by tender of promissory notes of the Company (or any combination of
any of the foregoing) in the amount of the Warrant Price for each share being
purchased.”

4. The Purchase Price, as defined in the Schedule B Warrants, is hereby amended
to be $0.01 per share of Common Stock.

5. Section 1.1 of the Schedule B Warrants is hereby amended in its entirety to
read as follows:

“Time for Exercise. This Warrant may be exercised in whole or in part at anytime
and from time to time, but prior to 5:00 p.m. on April 7, 2008.”

6. The second sentence of Section 1.2 of the Schedule B Warrants is hereby
amended to read as follows:

“Payment of the Purchase Price may be in cash, certified or official bank check
payable to the order of the Company, wire transfer of funds to the Company’s
account, or by tender of promissory notes of the Company (or any combination of
any of the foregoing) in the amount of the Purchase Price for each share being
purchased.”

7. A new Section 5 is hereby added to the Schedule B Warrants to read as
follows:

“5. Maximum Exercise. The Holder shall not be entitled to exercise this Warrant
on an exercise date, in connection with that number of shares of Common Stock
which would be in excess of the sum of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on an exercise date, and
(ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 9.99% of the outstanding shares of Common Stock
on such date. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate exercises which
would result in the issuance of more than 9.99%. The restriction described in
this paragraph may be revoked upon sixty-one (61) days prior notice from the
Holder to the Company. The Holder may allocate which of the equity of the
Company deemed beneficially owned by the Holder shall be included in the 9.99%
amount described above and which shall be allocated to the excess above 9.99%.”

8. Except as hereby amended, all other terms of the Warrants remain in full
force and effect.

9. The shares of common stock underlying the Warrants were previously registered
for resale by the Company on a registration statement filed with the Securities
and Exchange Commission on Form S-1 (SEC File No. 333-112785) and Form S-1 (SEC
File No. 333-116703). The Company agrees to file a post-effective amendment to
each of the Form S-1s to reflect the change in ownership of the Warrants and to
update the prospectus therein within 15 business days of the date hereof. The
Company’s failure to file the two post-effective amendments to the Form S-1s
within 15 business days of the date hereof, or the Company’s failure to have
such post-effective amendments declared effective within 30 days of the date of
filing, will be deemed an Event of Default under the Note (as defined in the
Subscription Agreement).

10. The validity, construction and enforceability of this Amendment shall be
governed by the internal law of the State of Minnesota, without regard to
conflict of law principles.

11. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same document.

12. This Amendment shall be binding upon the Company, the Warrant Holder and
their respective successors and assigns, and shall inure to the sole benefit of
the Company, the Warrant Holder and the successors and assigns of the Company
and the Warrant Holder.

     
Dated: December 15, 2004
  DIAMETRICS MEDICAL, INC.
By: /s/ David B. Kaysen
Name: David B. Kaysen
Title: President and CEO
 
   
 
  LONGVIEW EQUITY FUND, LP
By: /s/ Wayne H. Coleson
Name: Wayne H. Coleson
Title: Investment Advisor
 
   
 
  LONGVIEW FUND, LP
By: /s/ S. Michael Rudolph
Name: S. Michael Rudolph
Title: Investment Advisor
 
   
 
  LONGVIEW INTERNATIONAL EQUITY FUND, LP
By: /s/ Wayne H. Coleson
Name: Wayne H. Coleson
Title: Investment Advisor
 
   
 
  CAMDEN INTERNATIONAL
By: /s/ Deirdre M. McCoy
Name: Deirdre M. McCoy
Title: Director
 
   

1

Schedule A

Warrants Assigned to Warrant Holders

              Original Warrant Holder   Date of Original Warrant   Warrants
Assigned
Mercator Momentum Fund, LP
  May 28, 2004     2,180,721  
 
           
Mercator Momentum Fund III, LP
  May 28, 2004     3,269,770  
 
           
Monarch Pointe, Ltd.
  May 28, 2004     1,257,695  
 
           
Mercator Advisory Group LLC
  May 28, 2004     1,291,814  
 
           
BCC Acquisition II LLC
  May 28, 2004     1,000,000  
 
           

2

Schedule B

Warrants Assigned to Warrant Holders

              Original Warrant Holder   Date of Original Warrant   Warrants
Assigned
BCC Acquisition II LLC
  April 7, 2003     1,000,000  
 
           

3